 1 McGREGOR W. SCOTT
   United States Attorney
 2 TODD A. PICKLES
   ROSANNE L. RUST
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00210 GEB
12                                 Plaintiff,             STIPULATION TO SET MATTER FOR TRIAL
                                                          AND REGARDING EXCLUDABLE TIME
13                           v.                           PERIODS UNDER SPEEDY TRIAL ACT;
                                                          [PROPOSED] FINDINGS AND ORDER
14   JAGPAL SINGH, et al.,
                                                          DATE: March 1, 2019
15                                 Defendants.            TIME: 9:00 a.m.
                                                          COURT: Hon. Garland E. Burrell, Jr.
16

17                                                STIPULATION
18          1.      By previous order, this matter was set for a trial confirmation hearing on March 1, 2019.
19          2.      By this stipulation, defendants Jagpal Singh, Jagdish Singh, Tajinder Singh, Parminder
20 Singh, and Shawana Denise Harris, through their respective counsel of record, and the United States
21 hereby request that this matter be re-set for a jury trial on October 15, 2019 at 9:00 a.m. with a trial

22 confirmation hearing set for August 30, 2019 at 9:00 a.m. to avoid other existing matters, and that the

23 previous trial confirmation hearing set for March 1, 2019, and the corresponding trial date of April 16,

24 2019, both be vacated.

25          3.      Further, defendants also move to continue to exclude time between March 1, 2019, and
26 October 15, 2019, under Local Code T4.
27          4.      The parties agree and stipulate, and request that the Court find the following:
28                  a)      The United States has represented that the discovery associated with this case

       STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       1
30     FINDINGS AND ORDER
 1 includes collectively, investigative reports, electronic discovery obtained from the search of various

 2 electronic devices, records from the California Department of Motor Vehicles, and records from

 3 telephone providers and banks which is subject to a protective order. To date, the United States has

 4 produced over 3,000 pages of documents, as well as over a dozen audio/video recordings, some of

 5 which are in a foreign language. The United States continues to investigate the case and will continue to

 6 produce discovery up through the trial date.

 7                  b)      Counsel for defendants desire additional time to review discovery, including that

 8 which will be produced up to the trial date, consult with their respective clients, to conduct investigation

 9 and research related to the charges, to prepare pretrial motions, and to otherwise prepare for trial.
10 Counsel also need time to discuss with their clients potential resolution.

11                  c)      Further, October 2019 is the first available time when all defense counsel will be

12 available for trial due to their respective existing schedules, including other cases that are already set for

13 trial, as well as personal or familial obligations.

14                  d)      Counsel for defendants believe that failure to grant the above-requested

15 continuance would deny counsel the reasonable time necessary for effective preparation, taking into

16 account the exercise of due diligence, and would deny each of their clients continuity of counsel.

17                  e)      The United States does not object to setting the trial in October 2019.

18                  f)      Based on the above-stated findings, the ends of justice served by continuing the

19 case as requested outweigh the interest of the public and the defendant in a trial within the original date

20 prescribed by the Speedy Trial Act.
21                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22 et seq., within which trial must commence, the time period of March 1, 2019 to October 15, 2019,

23 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

24 results from a continuance granted by the Court at defendants’ request on the basis of the Court’s

25 finding that the ends of justice served by taking such action outweigh the best interest of the public and

26 the defendant in a speedy trial.
27          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

       STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]       2
30     FINDINGS AND ORDER
 1 must commence.

 2        IT IS SO STIPULATED.

 3
     Dated: January 10, 2019                            McGREGOR W. SCOTT
 4                                                      United States Attorney
 5                                                      /s/ Todd A. Pickles
                                                        TODD A. PICKLES
 6                                                      ROSANNE L. RUST
                                                        Assistant United States Attorneys
 7
     Dated: January 10, 2019                            /s/ Mark Bledstein (as authorized
 8                                                      1/10/2019)
                                                        I. MARK BLEDSTEIN
 9
                                                        ADAM KOPPEKIN
10                                                      Counsel for Defendant
                                                        JAGPAL SINGH
11
     Dated: January 10, 2019                            /s/ Ellen Barry (as authorized
12                                                      1/10/2019)
                                                        ELLEN BARRY
13                                                      Counsel for Defendant
                                                        JAGDISH SINGH
14

15   Dated: January 10, 2019                            /s/ Edward Robinson (as
                                                        authorized 1/10/2019)
16
                                                        EDWARD ROBINSON
17                                                      Counsel for Defendant
                                                        TAJINDER SINGH
18

19   Dated: January 10, 2019                            /s/ Kelly Babineau (as
                                                        authorized 1/10/2019)
20                                                      KELLY BABINEAU
                                                        Counsel for Defendant
21                                                      PARMINDER SINGH
22
     Dated: January 10, 2019                            /s/ Kyle Knapp (as authorized
23                                                      1/10/2019)
                                                        KYLE KNAPP
24
                                                        Counsel for Defendant
25                                                      SHAWANA DENISE HARRIS

26
27

28

     STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]   3
30   FINDINGS AND ORDER
 1                                         FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED.

 3        Dated: January 15, 2019

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION RE: SPEEDY TRIAL ACT; [PROPOSED]   4
30   FINDINGS AND ORDER
